DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 09, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,694,439 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 8 and 15 is/are allowable because the Prior Art of record fails to show or render obvious  receiving, by a wireless communication device and from at least one base station of a group of base stations in communication range of the wireless communication device, a set of resource utilization (RU) values indicating respective amounts of available resources of a group of server devices that are capable of sharing resources to support a session of an application; determining, by the wireless communication device, a set of link performance values that are respectively associated with links to the group of base stations; selecting, by the wireless communication device and based on a particular RU value, of the set of RU values, satisfying a threshold RU value, a target server device from the group of server devices, wherein the particular RU value indicates the amount of available resources of the target server device; selecting, by the wireless communication device and based on a particular link performance value, of the set of link performance values, satisfying a threshold link performance value, a target base station from the group of base stations, wherein the particular link performance value is associated with the target base station, and providing, by the wireless communication device, to the target base station, and based on the selection of the target base station and the target server device, a request to establish the session with the target base station in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464